                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8                                                        Case No.19-mc-80137-VKD
                                            IN RE: REQUEST FOR ASSISTANCE
                                   9        FROM THE BASIC COURT IN
                                            SUBOTICA, SERBIA IN THE MATTER                  ORDER GRANTING UNOPPOSED
                                  10        OF BELIĆ V. HUBAI, REF. NO. I. 632/18,          APPLICATION FOR ORDER
                                            DJ REF. NO. 189-266-19-1                        PURSUANT TO 28 U.S.C. § 1782
                                  11
                                                                                            Re: Dkt. No. 1
                                  12
Northern District of California
 United States District Court




                                  13
                                                The United States, on behalf of the Basic Court in Subotica, Serbia (“the Serbia Court”),
                                  14
                                       has filed an ex parte application for an order pursuant to 28 U.S.C. § 1782 authorizing service of a
                                  15
                                       subpoena on Google, Inc. (“Google”). Dkt. Nos. 1-4.
                                  16
                                                The Court grants the application, with a modification to the proposed subpoena, as
                                  17
                                       described below.
                                  18
                                  19   I.       BACKGROUND
                                                According to the application, the Serbia Court requests the United States’ assistance in
                                  20
                                       obtaining documents from Google showing the amount of income an individual named Hubai
                                  21
                                       Zoltan1 acquired on Google Play online shops by selling a program through a specified link. Dkt.
                                  22
                                       No. 3 at 2. The information is sought in connection with a civil case, Andrej Belić v. Zoltan
                                  23
                                       Hubai, Ref. No. I. 632/18; DJ Ref. No. 189-266-19-1. Dkt. No. 2-1 at ECF 4. The United States
                                  24
                                       says that Mr. Ferraro is a resident of Sunnyvale, California. Dkt. No. 2 at 1. The United States
                                  25
                                       asks the Court to appoint Assistant United States Attorney Kirstin Ault as Commissioner to collect
                                  26
                                  27

                                  28
                                       1
                                        It appears from title of the case before the Serbia Court that the individual’s name is instead
                                       “Zoltan Hubai.”
                                   1   the evidence the Serbia Court seeks. Dkt. No. 1, 3.

                                   2          The United States represents that Google does not oppose this application. Dkt. No. 3. It

                                   3   makes no representation regarding whether the person whose name is associated with the records

                                   4   to be subpoenaed objects.

                                   5   I.     LEGAL STANDARD
                                   6          Pursuant to 28 U.S.C. § 1782, a district court may order the production of documents or

                                   7   testimony for use in a foreign legal proceeding, unless the disclosure would violate a legal

                                   8   privilege. 28 U.S.C. § 1782(a); Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 246–

                                   9   47 (2004). The statute may be invoked where: (1) the discovery is sought from a person residing

                                  10   in the district of the court to which the application is made; (2) the discovery is for use in a

                                  11   proceeding before a foreign tribunal; and (3) the applicant is a foreign or international tribunal or

                                  12   an “interested person.” Intel, 542 U.S. at 246.
Northern District of California
 United States District Court




                                  13          A district court is not required to grant an application that meets the statutory criteria, but

                                  14   instead retains discretion to determine what discovery, if any, should be permitted. Id. at 264. In

                                  15   exercising that discretion, the court considers several factors:

                                  16              (1) whether “the person from whom discovery is sought is a participant in

                                  17                    the foreign proceeding”;

                                  18              (2) “the nature of the foreign tribunal, the character of the proceedings

                                  19                    underway abroad, and the receptivity of the foreign government or the

                                  20                    court or agency abroad to U.S. federal-court judicial assistance”;

                                  21              (3) whether the discovery request “conceals an attempt to circumvent

                                  22                    foreign proof-gathering restrictions or other policies of a foreign country

                                  23                    or the United States”; and

                                  24              (4) whether the discovery requested is “unduly intrusive or burdensome.”

                                  25   Id. at 264–65.

                                  26          A district court’s discretion is guided by the twin aims of § 1782: providing efficient

                                  27   assistance to participants in international litigation, and encouraging foreign countries by example

                                  28   to provide similar assistance to our courts. Schmitz v. Bernstein Liebhard & Lifshitz LLP, 376
                                                                                          2
                                   1   F.3d 79, 84 (2d Cir. 2004). The party seeking discovery need not establish that the information

                                   2   sought would be discoverable under the governing law in the foreign proceeding or that United

                                   3   States law would allow discovery in an analogous domestic proceeding. See Intel, 542 U.S. at

                                   4   247, 261–63.

                                   5          Applications brought pursuant to 28 U.S.C. § 1782 typically are considered on an ex parte

                                   6   basis, since “‘parties will be given adequate notice of any discovery taken pursuant to the request

                                   7   and will then have the opportunity to move to quash the discovery or to participate in it.’” IPCom

                                   8   GmbH & Co. KG v. Apple, Inc., 61 F. Supp. 3d 919, 922 (N.D. Cal. 2014) (quoting In re Republic

                                   9   of Ecuador, No. C-10-80225 MISC CRB (EMC), 2010 WL 3702427, at *2 (N.D. Cal. Sept. 15,

                                  10   2010)). “Consequently, orders granting § 1782 applications typically only provide that discovery

                                  11   is ‘authorized,’ and thus the opposing party may still raise objections and exercise its due process

                                  12   rights by challenging the discovery after it is issued via a motion to quash, which mitigates
Northern District of California
 United States District Court




                                  13   concerns regarding any unfairness of granting the application ex parte.” In re: Ex Parte

                                  14   Application Varian Med. Sys. Int’l AG, Applicant, No. 16-mc-80048-MEJ, 2016 WL 1161568, at

                                  15   *2 (N.D. Cal. Mar. 24, 2016).

                                  16          Unless the district court orders otherwise, the discovery authorized by the court must be

                                  17   obtained in accordance with the Federal Rules of Civil Procedure. 28 U.S.C. § 1782(a); In re

                                  18   Letters Rogatory from Tokyo Dist. Prosecutor’s Office, Tokyo, Japan, 16 F.3d 1016, 1020 (9th

                                  19   Cir. 1994).

                                  20   II.    DISCUSSION
                                  21          A.      Statutory Requirements
                                  22          The United States’s application satisfies the statutory requirements of 28 U.S.C. § 1782(a).

                                  23   First, the subpoena seeks discovery from Google, which has its principal place of business in this

                                  24   district. Second, the United States requests this discovery for use in a civil action pending before a

                                  25   court in the Republic of Serbia. Third, the United States makes the application on behalf of the

                                  26   Serbia Court, the foreign tribunal before which the civil action is pending.

                                  27          B.      Intel Factors
                                  28          Even if the Court has the authority to grant the application, the Court is not required to do
                                                                                         3
                                   1   so. Intel, 542 U.S. at 247. In determining whether judicial assistance under § 1782 is appropriate,

                                   2   the Court must consider the additional Intel factors.

                                   3                   1.     Participation of Target in the Foreign Proceeding
                                   4          Although this factor addresses whether the person from whom discovery is sought is a

                                   5   party to the foreign proceeding, “the key issue is whether the material is obtainable through the

                                   6   foreign proceeding.” In re Varian Med. Sys., 2016 WL 1161568, at *3 (internal quotations and

                                   7   citation omitted).

                                   8          The United States’ application does not address this factor directly. However, it appears

                                   9   from the application that Google is not a party to the civil action before the Serbia Court, and the

                                  10   documents sought by subpoena are located in the United States. Dkt. No. 3 at 2. The Court infers

                                  11   that the Serbia Court would not seek the assistance of the United States in obtaining these

                                  12   document if the documents were within the reach of the Serbia Court’s jurisdiction. Id. In these
Northern District of California
 United States District Court




                                  13   circumstances, the need for assistance pursuant to § 1782(a) is greater than it would be in

                                  14   circumstances where the foreign tribunal may order parties appearing before it or third parties

                                  15   within its jurisdiction to produce evidence. Intel, 542 U.S. at 264. This factor weighs in favor of

                                  16   authorizing service of the subpoena.

                                  17                   2.     Receptivity of Foreign Tribunal to U.S. Judicial Assistance
                                  18          Under this factor, the Court considers “the nature of the foreign tribunal, the character of

                                  19   the proceedings underway abroad, and the receptivity of the foreign government or the court or

                                  20   agency abroad to U.S. federal-court judicial assistance.” Intel, 542 U.S. at 264. “This factor

                                  21   focuses on whether the foreign tribunal is willing to consider the information sought.” In re

                                  22   Varian Med. Sys., 2016 WL 1161568, at *4.

                                  23          Here, the United States represents that the Serbia Court has requested its assistance in

                                  24   obtaining this discovery. See Dkt. No. 3 at 2. This factor weighs in favor of authorizing service of

                                  25   the subpoena.

                                  26                   3.     Circumvention of Proof-Gathering Restrictions
                                  27          Under this factor, the Court considers whether the request for discovery “conceals an

                                  28   attempt to circumvent foreign proof-gathering restrictions or other policies of a foreign country or
                                                                                         4
                                   1   the United States.” Intel, 542 U.S. at 265.

                                   2          The United States’ application does not address this factor directly. However, the Court

                                   3   assumes that the Serbia Court would not request this discovery if it were contrary to the proof-

                                   4   gathering restrictions or other policies of Serbia to do so. This factor weighs in favor of

                                   5   authorizing service of the subpoena.

                                   6                  4.      Unduly Burdensome or Intrusive Discovery
                                   7          Under this factor, the Court considers whether the discovery is sought is “unduly intrusive

                                   8   or burdensome.” Intel, 542 U.S. at 265.

                                   9          The United States’ application also fails to address this factor. The application

                                  10   characterizes the subpoena as involving the taking of testimony from Google, but that appears to

                                  11   be an error, as the proposed subpoena to Google includes only a single request for production of

                                  12   documents:
Northern District of California
 United States District Court




                                  13            Documents, reports, or similar materials demonstrating the total income that
                                                Hubai Zoltan [sic] acquired on Goolge [sic] Play online shops selling the
                                  14
                                                program through the following link:
                                  15            https://play.google.com/store/apps/details?id=info.qdd&hl=de and a certification
                                                of authenticity for such records
                                  16
                                       Dkt. No. 4-1. The subpoena does not appear to seek the content of any communications. See,
                                  17
                                       e.g., Optiver Australia Pty. Ltd. v. Tibra Trading Pty. Ltd., No. C 12-80242 EJD (PSG), 2013 WL
                                  18
                                       256771, at *2–3 (N.D. Cal. Jan. 23, 2013) (discussing prohibitions of Stored Communications
                                  19
                                       Act, 18 U.S.C. § 2701 et seq.). The United States does not say whether the documents it seeks are
                                  20
                                       confidential to Mr. Hubai.
                                  21
                                              As noted above, the United States represents that Google does not object to the production
                                  22
                                       of documents responsive to the proposed subpoena. The Court has no reason to suspect that the
                                  23
                                       subpoena seeks discovery that would be “unduly intrusive or burdensome” for Mr. Hubai either.
                                  24
                                       However, the United States proposes to require Google to “provide a copy of the subpoena to the
                                  25
                                       relevant users or other affected parties and advise them that Google will respond to the subpoena
                                  26
                                       unless they file, within 21 calendar days from the date they receive the subpoena, an objection or a
                                  27
                                       motion to quash in this action, served on both Google and AUSA Ault.” Dkt. No. 4 at 2. Such
                                  28
                                                                                         5
                                   1   notice is appropriate, as Mr. Hubai at least appears to have an interest in the information that is

                                   2   subject to the subpoena.

                                   3           This factor weighs in favor of authorizing service of the subpoena, with appropriate notice

                                   4   to other interested parties.

                                   5   III.    CONCLUSION
                                   6           The United States’s application on behalf of the Serbia Court meets the statutory criteria

                                   7   for an order authorizing service of the proposed subpoena. In addition, the factors that inform the

                                   8   Court’s exercise of its discretion under Intel also favor authorizing service of the subpoena.

                                   9           Accordingly, the Court authorizes service of the proposed subpoena on Google.2 This

                                  10   order does not foreclose a motion to quash or to further modify the subpoena by Google following

                                  11   service, or by Mr. Hubai or any other interested party. The Court orders the United States and

                                  12   Google to comply with the following requirements to ensure all interested persons have an
Northern District of California
 United States District Court




                                  13   opportunity to contest the subpoena if they wish:

                                  14           1. The Court appoints AUSA Kirstin Ault to serve the proposed subpoena on Google and

                                  15               to receive documents produced in response to the subpoena.

                                  16           2. At the time of service of the subpoena, the United States must also serve a copy of this

                                  17               order on Google. The return date on the subpoena must be at least 35 calendar days

                                  18               from the date of service.

                                  19           3. Within 7 calendar days of receipt of the subpoena and this order, Google shall provide

                                  20               copies of the subpoena and this order to Mr. Hubai and to any other relevant user,

                                  21               affected party, or other interested person.

                                  22           4. Within 21 calendar days from the date of receipt of copies of the subpoena and this

                                  23               order, Mr. Hubai or any other interested person may file a motion in this Court

                                  24               contesting the subpoena (including a motion to quash or to modify the subpoena).

                                  25               Such motion shall be served on Google and the United States (to the attention of

                                  26               AUSA Kirstin Ault).

                                  27
                                       2
                                  28    The United States may which to correct the typographical errors noted above before serving the
                                       subpoena.
                                                                                      6
                                   1         5. If any party contests the subpoena, Google shall preserve, but not disclose, the

                                   2             documents sought by the subpoena pending resolution of that contest.

                                   3         IT IS SO ORDERED.

                                   4   Dated: May 28, 2019

                                   5

                                   6
                                                                                                  VIRGINIA K. DEMARCHI
                                   7                                                              United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      7
